Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. 
Applicant's arguments – (page 8-9) Applicant argues the following:
However, Kasahara’s operation terminal does not determine a position of an item by analyzing the item in the image using image recognition. Rather, the position information for each item is received from the execution terminal. 
Accordingly, Kasahara fails to teach or suggest the independent claim 1 features of “an object-data generator to ... determine, by analyzing each object of the image using image recognition, a position of each object of the plurality of objects, and to generate object data that includes information on the objects identified, wherein the information comprises the determined position for each object.”
For at least the foregoing reasons, independent claim 1 is patentable over Kasahara.
Each of the other independent claims, while different from independent claim 1, recites features similar to the distinguishing features of independent claim 1 discussed above and, thus, is patentable over Kasahara for similar reasons.
Examiner’s response – Examiner believe the applicant argues the new amendments which are addressed in the Office Action below. Please read below for further detail. 




Applicant's arguments – (pages 9-10) Applicant argues the following:
Kasahara, at ]} [0035], merely describes that if the user performs an operation of selecting the item Itm3 for the operation terminal 20, the execution terminal 10 executes a command "Transition to Photo Selection Screen" corresponding to the item Itm3. These descriptions in Kasahara do not disclose the above technical feature in claim 2.
However, this description merely describes how to distinguish a plurality of constituent elements having substantially identical functional configurations in the drawings and specification, and have no relation to the above technical feature in claim 2. Thus, Kasahara does not disclose the technical feature in claim 2.
Examiner’s response – Examiner agree and withdrawn the rejection. Claim 2 is now objected. 

35 USC 102 – Claim Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasahara (US 2014/0223323).
Claim 1:
Kasahara (US 2014/0223323) teaches the following subject matter:
an image-data  obtainer to obtain image data that is data of an image; an object-data generator to identify a plurality of objects included in the image of the image data obtained by the image-data obtainer, determine, by analyzing each object of the image using image recognition, a position of each object of the plurality of objects, and to generate object data that includes information on the objects identified, wherein the information comprises the determined position for each object (figure 1 and starting 0033 teaches image obtainer/operation terminal 20 to obtain image data of execution terminal 10 and identify objects itm1-15 and its information; starting 0036 further teaches other ways of image obtainer for smart phone, PDA, portable phone, video processing and gaming devices; figure 5 and 0078-0079 teaches recognition result and position/coordinate of the object/plurality of objects, where figure 6 and 0080-0081 teaches recognition of objects such as Fasebook and Dairy; 0081 teaches information such as authority and restriction for reach object(s));
a screen-data generator to generate monitoring screen data on a basis of the object data generated by the object-data generator, the monitoring screen data being data of a monitoring screen including an image object that is an object of an image whose position among the objects is based on the determined position for the object (starting 0035 teaches example on monitoring of screen data such as user perform an operation of selecting itm3/object for operation; figure 5 and 0078-0079 teaches recognition result and position/coordinate of the object/plurality of objects); and
an assignment  processor to. on a basis of definition data that defines a state transition and the object data, assign data that defines the state transition to the image object included in a monitoring screen of the monitoring screen data (starting 0037 teaches assign such as right to execute and command to operation terminal, state transition such as restricted and/or secure).


Claim 3:
Kasahara further teaches:
the definition data includes data in which a type of the image object is associated with the state transition (figure 10 and starting 0099 teaches type/command identification information for each com 1-15 and its state/permission/restriction), 
the object-data generator identifies the image object and generates image object data that includes a type of the image object identified (figure 10 and starting 0099 especially 0102 teaches command identification com1-15 to itm1-15), and 
on a basis of a result of comparison between a type of the image object included in the definition data and a type of the image object included in the image object data, the assignment assigns data that defines the state transition to the image object included in the monitoring screen (figure 10 teaches state/permission/restriction).

Claim 4:
Kasahara further teaches:
comprising a size  changer to change a size of the object included in the object data, wherein
the screen-data  generator generates the monitoring screen data on a basis of the object data that includes data of the object whose size is changed by the size  changer (figure 4 and starting 0065 teaches information such as position and size of itm1-15; figure 5 corresponding coordinate/location/position of monitor scree data/terminal10 to those of terminal 20).



Kasahara further teaches:
comprising a data  changer to generate object data in which information on a part of the objects is excluded from the object data, wherein
on a basis of the object data generated by the data changer, the screen-data  generator generates monitoring screen data in which information on the part of the objects excluded (figure 10 teaches state/permission/restriction, where restriction is view as object excluded).

Claim 6:
Kasahara further teaches:
comprising an object-data  combiner to merge the object data generated from plural types of image data obtained by the image-data obtainer, wherein
on a basis of object data merged by the object-data  combiner, the screen-data generator generates monitoring screen data that is data of a single monitoring screen (starting 0002 teaches combiner of the screen-data with technology such as AR application, virtual object as well as superimposed on the real object in real-space image; starting 0127 teaches combine by superimpose on plurality of graphic representation corresponding to function).

Claim 7: Kasahara teaches a monitoring-screen-data generation method (flowchart in figure 9 and 11) comprising:
obtaining image data that is data of an image; identifying a plurality of objects included in the image of the obtained image data, [[and]] determining, by analyzing each object of the image using image recognition, a position of each object of the plurality of objects (figure 1 and starting 0033 teaches image obtainer/operation terminal 20 to obtain image data of execution terminal 10 and identify objects itm1-15 and its information; starting 0036 further teaches other ways of image obtainer for smart phone, PDA, portable phone, video processing and gaming devices; figure 5 and 0078-0079 teaches recognition result and position/coordinate of the object/plurality of objects, where figure 6 and 0080-0081 teaches recognition of objects such as Fasebook and Dairy; 0081 teaches information such as authority and restriction for reach object(s)):
generating object data that includes information on the objects identified, wherein the information comprises the determined position for each object: generating monitoring screen data on a basis of the generated object data, the monitoring screen data being data of a monitoring screen including an image object that is an object of an image whose position among the objects is based on the determined position for the object (starting 0035 teaches example on monitoring of screen data such as user perform an operation of selecting itm3/object for operation; figure 5 and 0078-0079 teaches recognition result and position/coordinate of the object/plurality of objects): and
on a basis of definition data that defines a state transition and the object data, assigning data that defines the state transition to the image object included in the monitoring screen (starting 0037 teaches assign such as right to execute and command to operation terminal, state transition such as restricted and/or secure).
Claim 8:
Kasahara  teaches a non-transitory computer-readable recording medium (figure 3 operation terminal 20 as well as figure 2 teaches terminals with storage, display, communication, command execution/CPU)
obtaining image data that is data of an image; identifying a plurality of objects included in the image of the obtained image data, [[and]] determining, by analyzing each object of the image using image recognition, a position of each object of the plurality of objects (figure 1 and starting 0033 teaches image obtainer/operation terminal 20 to obtain image data of execution terminal 10 and identify objects itm1-15 and its information; starting 0036 further teaches other ways of image obtainer for smart phone, PDA, portable phone, video processing and gaming devices; figure 5 and 0078-0079 teaches recognition result and position/coordinate of the object/plurality of objects, where figure 6 and 0080-0081 teaches recognition of objects such as Fasebook and Dairy; 0081 teaches information such as authority and restriction for reach object(s)):
generating object data that includes information on the objects identified, wherein the information comprises the determined position for each object: generating monitoring screen data on a basis of the generated object data, the monitoring screen data being data of a monitoring screen including an image object that is an object of an image whose position among the objects is based on the determined position for the object (starting 0035 teaches example on monitoring of screen data such as user perform an operation of selecting itm3/object for operation; figure 5 and 0078-0079 teaches recognition result and position/coordinate of the object/plurality of objects); and 
on a basis of definition data that defines a state transition and the object data, assigning data that defines the state transition to the image object included in the monitoring screen (starting 0037 teaches assign such as right to execute and command to operation terminal, state transition such as restricted and/or secure).


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida et al (US 2005/0206726) teaches Monitor system and camera. Figure 7 monitor to camera
Kumar et al (US 2013/0004087) teaches METHOD AND SYSTEM FOR WEBPAGE REGRESSION TESTING. Paragraph 0031
Tamaki (US 2013/0132000) teaches MONITORING DIAGNOSTIC DEVICE AND MONITORING DIAGNOSTIC METHOD
CARMI (US 2014/018576) teaches SYSTEM AND METHOD FOR VISUAL MATCHING OF APPLICATION SCREENSHOTS
Kasahara (US 2014/0223323) teaches DISPLAY CONTROL APPARATUS, DISPLAY CONTROL METHOD, AND PROGRAM
CARMI (US 2014/0218385) teaches SYSTEM AND METHOD FOR VISUAL SEGMENTATION OF APPLICATION SCREENSHOTS
KONERU et al (US 2014/0237455) teaches DETECTION OF REPETITION AREAS DURING TESTING IN AN EVENT DRIVEN, MULTICHANNEL ARCHITECTURE. Paragraph 0049
Austin et al (US 2015/0023650) teaches Small-Screen Movie-Watching Using a Viewport. 
Holz (US 2016/0239680) teaches VIRTUALIZATION INPUT COMPONENT

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663